DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 Claims 1-6, 8-10, 12, 14, 16, 18-20 are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by Lin (US6586266).

 As to claim 1, Lin discloses a stacked semiconductor device assembly comprising: a plurality of identical stacked integrated circuit (1C) devices each comprising: a master 
specifying that the 1C device communicate data using one of its channel master circuit or its channel slave circuit (Fig. 5, where the multi-mode selector selectors from two internal device interface to see which signal feeds the I/O driver, COL. 9, lines 4-17).

As to claim 12, Lin discloses a stacked semiconductor device assembly, comprising: a plurality of stacked semiconductor devices, each semiconductor device further comprising: a master interface (Fig. 3, with stacked devices 305, and 310);a channel master circuit coupled to the master interface (Fig. 5a, COL. 9, lines 20 -34); a slave interface (Fig. 3, element 335, COL, 4, lines 53 - 55);a channel slave circuit coupled to the slave interface (Fig. 3, element 335, COL.5, lines 53 -59):a memory core coupled to the channel slave circuit (Fig. 3, COL. 4, lines 53 -55);and a pad configured to receive a selection signal specifying that the IC device communicate data using one of its channel master circuit or its channel slave circuit (Fig. 5, where the multi-mode selector selectors from two internal device interface to see which signal feeds the I/O driver, COL. 9, lines 4-17).

As to claim 18, Lin discloses a method of assembly comprising: a plurality of identical stacked integrated circuit (1C) devices each comprising: a master interface (Fig. 3, with 
circuit (Fig. 5, where the multi-mode selector selectors from two internal device interface to see which signal feeds the I/O driver, COL. 9, lines 4-17).

As to claim 2, Lin discloses the stacked semiconductor device assembly wherein for one of the plurality of stacked IC chips, the selection circuitry receives an input, and is
configured to determine whether the one of the plurality of stacked IC chips is to communicate data using the channel master or slave circuit based on a voltage level of the input (Fig. 3 with MSEL signal 380 as MSEL is voltage activated, COL. 5, lines 14- 21).

As to claim 3, Lin discloses the stacked semiconductor device assembly, wherein the one of the plurality of IC chips is physically offset from other IC chips in the stacked semiconductor device assembly (Fig. 3 illustrates said with chip 1, and chip 2).

As to claim 4, Lin discloses the stacked semiconductor device assembly, wherein the one of the plurality of stacked IC chips is configured to receive the input from an 

As to claim 5, Lin discloses t stacked semiconductor device assembly, wherein: in accordance with the input, the one of the plurality of stacked IC chips is configured to communicate read/write data via the channel master circuit, and each of a remainder of the plurality of IC chips is configured to communicate read/write data via the channel slave circuit and the slave interface (COL. 2, line 58, COL 3, line 15).

As to claim 6, Lin discloses The stacked semiconductor device assembly, wherein each IC chip of the remainder of the IC chips includes a respective selection pad that is left unconnected, or connected with a respective slave enable signal that determines that the respective IC chip of the remainder is to communicate data using the slave circuit of the respective IC chip of the remainder (Fig. 4b, COL. 8, and lines 3- 10.

As to claim 8, Lin discloses the stacked semiconductor device assembly, wherein for each of the plurality of IC chips, the memory core is electrically coupled to the channel master circuit via the channel slave circuit of the respective IC chip Fig. 3, COL. 4, line 50 —opposite sides COL. 5, line 5).

As to claim 10, Lin discloses the stacked semiconductor device assembly, wherein: each of the plurality of 1C devices further comprises a first set of connection pads coupled to the channel master circuit and a second set of connection pads coupled to 

As to claim 14, Lin discloses the stacked semiconductor device assembly, wherein: for each of the plurality of semiconductor devices, the channel master circuit includes an I/O pad connected to electrostatic discharge protection circuitry (Fig. 3, and element 387); and only the electrostatic discharge protection circuitry of one of the plurality of semiconductor devices is enabled, and the electrostatic discharge protection circuitry of each of a remainder of the plurality of semiconductor devices is disabled (Fig. 4a with mode switch to cause disable situation, COL. 7, lines 5 — 40).

As to claim 19, Lin discloses the method, wherein one of the plurality of semiconductor devices is configured to communicate read/write data via the channel master circuit of the one of the plurality of semiconductor devices, and each of a remainder of the plurality of semiconductor devices is configured to communicate read/write data via its channel slave circuit (COL. 2, line 58, COL 3, line 15).

As to clam 20, Lin discloses the method, wherein stacking the plurality of semiconductor devices (Fig. 3) further comprises: offsetting one of the plurality of stacked semiconductor devices from a remainder of the plurality of semiconductor devices in the plurality of semiconductor devices (Fig. 3, with offset between chip 1 and chip 2); wherein the selection circuit of the one of the plurality of semiconductor devices is configured to receive an input that determines whether the one of the plurality of 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at   the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was

Claims 7, 9,11,13, and 17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lin as applied to claims 1/12 above, and further in view of Foster et al (US20110108972) hereinafter Foster.


Foster teaches identical stacked semiconductor device assembly, wherein the plurality of stacked IC chips are identical (Fig. 2, and devices 21, and 22, para.0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stacking capability of Foster in the system of Lin to increase the functionality in the same footprint (para. 0005).

As to claim 9, Foster teaches the stacked semiconductor device, wherein each set of the first and second sets of connection pads of each 1C device includes two connection pads that are associated with a through via and arranged on opposing sides of the respective 1C device (Connection pads 32 and 34 with connection pads are arranged on opposite sides of the 1C devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stacking capability of Foster in the system of Lin to increase the functionality in the same footprint (para. 0005).

As to claim 11, Foster discloses the stacked semiconductor device assembly, wherein: for each of the plurality of stacked IC chips, the two master connection pads are electrically coupled to each other via a first through chip via, and the two slave
connection pads are electrically coupled to each other via a second through chip via (para. 0006). It would have been obvious to one of ordinary skill in the art before the 

As to claim 13, Foster discloses the stacked semiconductor device assembly wherein: each of the plurality of semiconductor devices is configured to communicate read/write data between the memory core and the channel slave circuit of the respective semiconductor device; and for each of the plurality of semiconductor devices, the memory core includes one of a DRAM memory core, a flash memory core and a processor array core (para. 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stacking capability of Foster in the system of Lin to increase the functionality in the same footprint (para. 0005).

As to claim 16, Foster discloses the stacked semiconductor device assembly comprising: a plurality of 1C devices including a third 1C device and a fourth 1C device, wherein the third 1C device is offset from the fourth 1C device along two perpendicular axes that are substantially parallel with substantially planar sides of the 1C devices (Fig. 4 with devices 22 and 23 having an offset and parallel on planar sides, para. 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stacking capability of Foster in the system of Lin to increase the functionality in the same footprint (para. 0005).



Claim 15 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lin as applied to claim 12 above, and further in view of Chevroulet (US5473635).

As to claims 15, Lin does not disclose the stacked semiconductor device assembly, wherein the stacked semiconductor device assembly is a memory module, and the channel master circuit of each of the plurality of 1C device includes a read channel master, and the channel slave circuit of each of the plurality of 1C device includes a read channel slave.
Chevroulet teaches and the channel master circuit of each of the plurality of 1C device includes a read channel master, and the channel slave circuit of each of the plurality
of 1C device includes a read channel slave (see Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the various configurations of Chevroulet in the system of Lin as
master/slave configuration allows an orderly means to control multiple circuits.
Response to Arguments
Applicant's arguments filed 8/30 have been fully considered but they are not persuasive. The Applicant has argued that Lin’s “interchip interface 360” determines whether to use “the I/O or test interface 375” for data communication, rather than selecting one of two distinct circuits for data communication.
In response, the Examiner points to the teaching of Lin as illustrated in Fig. 5a.
Lin teaches the multi mode selector from two internal device interfaces to see which signal feeds the I/O driver, COL. 9, lines 4-17).  Thus the prior art teaches said limitation and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184